DETAILED ACTION
Claims 1-8 received on 06/26/2020 are considered in this office action. Claims 1-8 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020, 04/29/2021 and 12/21/2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16,887,661 in view of Tesla (Tesla Mobile App Walkthrough, hereinafter Tesla). Table has been created below to compare claims 1 and 4 of the instant application and claims 1 and 7 of the ‘661 application side by side.

Instant Application (16,913,270)
Copending Application (16,887,661)
1. An operation device for an autonomous vehicle, comprising a touch panel configured to display at least one of a start button and a deceleration button, a notification button, and a tab switch on the same screen, the autonomous vehicle being autonomously drivable, the start button being a button for starting driving of the autonomous vehicle in an autonomous drive mode, the deceleration button being a button for decelerating the autonomous vehicle during the autonomous drive mode, the notification button being a button for performing notification to an outside of the autonomous vehicle, and the tab switch being a switch for displaying or enlarging an equipment control button group for controlling equipment mounted on the autonomous vehicle.
An operation device for an autonomous vehicle, comprising a touch panel configured to display at least one of a start button and a deceleration button, and a notification button on the same screen, the autonomous vehicle being capable of driving autonomously, the start button being a button for starting driving of the autonomous vehicle in an autonomous drive mode, the deceleration button being a button for decelerating the autonomous vehicle during the autonomous drive mode, and the notification button being a button for performing notification to an outside of the autonomous vehicle.
The operation device for the autonomous vehicle according to claim 1, wherein a state of the autonomous vehicle is further displayed on the same screen of the touch panel.
7. The operation device for the autonomous vehicle according to claim 1, wherein the touch panel is further configured to display a state of the autonomous vehicle on the same screen.



    PNG
    media_image1.png
    838
    474
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    838
    475
    media_image2.png
    Greyscale

Modified Figure 1. (a) Home Screen (b) Summon Screen 


    PNG
    media_image3.png
    844
    475
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    841
    471
    media_image4.png
    Greyscale

Modified Figure 2. (a) Summon Performing Screen (b) Control Screen

    PNG
    media_image5.png
    518
    290
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    530
    297
    media_image6.png
    Greyscale

Modified Figure 3. (a) Climate Tab (b) Control Tab


    PNG
    media_image7.png
    561
    320
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    547
    310
    media_image8.png
    Greyscale

Modified Figure 4. (a) Charging Tab (b) Adjusting Charging Setting
As illustrated in the table above, ‘616 application recites the several of the limitations of the instant application, which are represented in bolded fonts, but fails to specifically teach a tab switch on the same screen, and the tab switch being a switch for displaying or enlarging an equipment control button group for controlling equipment mounted on the autonomous vehicle. 
However, Tesla teaches a tab switch (Modified Figure 3. (a) and (b); Modified Figure 4. (a) and (b), wherein “Climate” and “Charge” are tab switches that would display or enlarge an equipment control button group for controlling equipment mounted on the autonomous vehicle when pressed upon, as shown in Modified Figures 3-4 (b)).
Tesla is considered analogous to the claimed invention because it pertains to a touch panel or graphical user interface which consists of buttons to operate the autonomous vehicle, such as start, stop, notification, and tab switches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of ‘616 application and incorporate the teachings of Tesla and include a tab switch. Doing so will supply a common housing for equipment-specific control buttons, thus allowing the user to easily locate buttons more easily, a similar concept of organizing related software applications, documentations and files within the same folder. The combination of ‘616 application in view of Tesla teaches a touch panel configured to display at least one of a start button and a deceleration button, a notification button, and a tab switch, but fails to specifically teach them on the same screen.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified 616’ application in view of Tesla and rearrange the screens such that the start, notification buttons and tab switch are on the same screen. Doing so will not change the functionality of the buttons, and allow the user to conveniently locate the various buttons simultaneously in one screen, rather than navigating within mobile application. For more details regarding Rearrangement of Parts, see MPEP 2144.04 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Tesla.

Regarding claim 1, Tesla teaches an operation device for an autonomous vehicle, comprising a touch panel configured to display at least one of a start button and a deceleration button (Modified Figure 1 (a) and (b), wherein upon pressing the “summon” button in the home screen, the display is redirected to Summon screen, where in “forward” and “reverse” buttons which correspond to a start button, as it would start the “summon” function upon pressing a button), 
a notification button (Modified Figure 2 (b), wherein “honk horn” and “flash lights” buttons corresponds to notification button), and 
a tab switch (Modified Figure 3. (a), wherein when the “Climate” button, shown in bottom emphasized with a box, corresponds to a tab switch, and the tab menu, which comprises of tab switches, is also shown at the bottom in Modified Figure 1 (a) and Modified Figure 2 (b), thus indicating that it can be implemented in other screens), 
the autonomous vehicle being autonomously drivable (Modified Figure 1 (a) and (b), wherein the “summon” feature allows the vehicle to autonomous maneuver to the user’s location or location of choice and is initiated upon pressing “forward” or “reverse” button, hence inferring the autonomous vehicle being capable of driving autonomously), 
the start button being a button for starting driving of the autonomous vehicle in an autonomous drive mode (Modified Figure 1 (a) and (b), wherein the “summon” feature allows the vehicle to autonomous maneuver to the user’s location or location of choice), 
the deceleration button being a button for decelerating the autonomous vehicle during the autonomous drive mode (Modified Figure 1 (c), wherein the “stop” button will decelerate the vehicle to stop during the operation of “summon” function), 
the notification button being a button for performing notification to an outside of the autonomous vehicle (Modified Figure 2 (b), wherein “honk horn” and “flash lights” corresponding to examples of performing notification to an outside of the autonomous vehicle), and 
the tab switch being a switch for displaying or enlarging an equipment control button group for controlling equipment mounted on the autonomous vehicle (Modified Figure 3. (a), wherein when the “Climate” tab switch is pressed, the equipment control button group for controlling the climate equipment, such as the A/C or heater, which corresponds to the tab switch is displayed), but fails to specifically teach comprising a touch panel configured to display at least one of a start button and a deceleration button, a notification button, and a tab switch on the same screen.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tesla to rearrange the screens such that the start, notification buttons and tab switch are on the same screen. Doing so will not change the functionality of the buttons, and allow the user to conveniently locate the various buttons simultaneously in one screen, rather than navigating within mobile application. For more details regarding Rearrangement of Parts, see MPEP 2144.04 

Regarding claim 2, Tesla teaches the operation device for the autonomous vehicle according to claim 1. Tesla further teaches wherein: the tab switch corresponds to the equipment mounted on the autonomous vehicle (Modified Figure 3. (a), wherein the “Climate” tab switch corresponds to the climate equipment mounted on the autonomous vehicle, such as the A/C or heater); and 
when the tab switch is operated, the equipment control button group for controlling the equipment corresponding to the tab switch is displayed or enlarged (Modified Figure 3. (a), wherein when the “Climate” tab switch is pressed, the equipment control button group for controlling the climate equipment, such as the A/C or heater, which corresponds to the tab switch is displayed).

Regarding claim 4, Tesla teaches the operation device for the autonomous vehicle according to claim 1. Tesla further teaches wherein the touch panel is further configured to display a state of the autonomous vehicle (Modified Figure 1 (a), wherein “Rated Range”, highlighted by the center box, corresponds to state of the autonomous vehicle), but fails to specifically teach displaying a state of the autonomous vehicle on the same screen.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tesla to rearrange the layout of the screen such that touch panel is further configured to display a state of the autonomous vehicle on the same screen. Doing so will not change the functionality of the buttons or the state of the autonomous vehicle, and allow the user to not only easily locate and press the start button, notification button and tab switch, but also monitor the state of the autonomous vehicle simultaneously at the same screen. For more details regarding Rearrangement of Parts, see MPEP 2144.04

Regarding claim 8, Tesla teaches the operation device for the autonomous vehicle according to claim 1. Tesla further teaches wherein a permanent equipment control button for controlling permanent equipment mounted on the autonomous vehicle (Modified Figure 3 (b), wherein “Vent Roof” and “Lock and Unlock” are examples of permanent equipment control button for controlling permanent equipment mounted on the autonomous vehicle, as “Vent Roof” controls the window located at the rooftop of the vehicle, and “Lock and Unlock” controls the lock of the vehicle door, which are permanent equipment mounted on the autonomous vehicle), the permanent equipment being different from the equipment corresponding to the tab switch (Modified Figure 3 (b), wherein “Vent Roof” and “Lock and Unlock” controls the rooftop window and door, respectively, and is different from , but fails to specifically teach further displayed on the same screen of the touch panel.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tesla to rearrange the screen such that the start, notification buttons, tab switch and permanent equipment control button are on the same screen. Doing so will not change the functionality of the buttons, and allow the user to conveniently locate the various buttons simultaneously in one screen, rather than navigating within mobile application. For more details regarding Rearrangement of Parts, see MPEP 2144.04 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tesla in view of Samsung (Get Things Done Faster with the Newly Enhanced Edge Screen, hereinafter Samsung).


    PNG
    media_image9.png
    545
    689
    media_image9.png
    Greyscale

Modified Figure 5. (a) Edge Tab (b) Button group

Regarding claim 3, Tesla teaches the operation device for the autonomous vehicle according to claim 1. Tesla further teaches wherein the tab switch is displayed at any of upper, lower, right, and left ends of a screen (Modified Figure 3. (a), wherein when the “Climate” button shown in bottom emphasized with a box corresponds to a tab switch, and is located in the lower end of a screen), and the equipment control button group is displayed or enlarged when an operator presses the tab switch (Modified Figure 3. (a), wherein when the “Climate” button is pressed, the temperature adjustment to control the “Climate” equipment is displayed), but fails to specifically teach sliding the tab switch toward a middle of the screen to display or enlarge equipment control button group.
However, Samsung teaches the button group is displayed or enlarged when an operator slides the tab switch toward a middle of the screen (Modified Figure 5 (a) and (b), wherein sliding the tab switch, shown in shown in right emphasized with a box, towards the middle of the screen would display a control button group as shown in (b)).
Samsung is considered analogous to the claimed invention because it is reasonably pertinent to the details of graphical user interface, specifically method of expanding, displaying or enlarging control button group by sliding the tab switch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pressing gesture of tab switch of Tesla with the sliding gesture of Samsung to display or enlarge the button group, because they both perform the function of displaying or enlarging a control button group and one could have substituted the input gesture and the result of the substitution would have been predictable in opening the displaying the control button group.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tesla in view of Ashgriz et al. (US20170153032A1, hereinafter Ashgriz).

Regarding claim 5, Tesla teaches the operation device for the autonomous vehicle according to claim 4. Tesla further teaches wherein at least a part of the equipment control button group is displayed or enlarged, but fails to specifically teach displayed or enlarged so as to be superimposed on at least a part of a state indicator indicating the state of the autonomous vehicle.
However Ashgriz teaches wherein at least a part of the equipment control button group is displayed or enlarged so as to be superimposed on a portion of the screen without elements of user inputs (FIGs. 16-22; par [0089]: “With reference to FIG. 20, when the user releases his/her finger, a default box 1×1×1 m.sup.3 appears in the screen with the same selected position. In addition, a small window pops up with bars to control the size of the targeted location. The user presses done when finished setting up the zone size”, wherein the “small window pops up” is superimposed on a portion of the 3D-model or background, which does not have buttons, tabs or elements for user input).
Ashgriz is considered analogous to the claimed invention because it is reasonably pertinent to the details of the graphical user interface, such as the layout of the touch screen and specifically displaying or enlarging a button group corresponding to tab switch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the displaying or enlarging equipment control button group in a new screen of Tesla with the pop up of small window displaying or enlarging button group corresponding to the tab switch of Ashgriz, because they both perform the function of displaying equipment control button group upon pressing the corresponding tab switch and one could have substituted the mechanisms and the result of the substitution would have been predictable in displaying or enlarging the equipment control button group. Tesla in view of Ashgriz fails to specifically teach the equipment control button group is displayed or enlarged on at least a part of a state indicator indicating the state of the autonomous vehicle.
rearrange the position of the pop up small window of the equipment control button group such that it is superimposed on at least a part of a state indicator indicating the state of the autonomous vehicle, wherein state indicator indicating the state of the autonomous vehicle is a portion of the screen without elements of user inputs. Doing so will not change the functionality of the equipment control button group, and allow the user to conveniently access the various buttons shown on the same screen. For more details regarding Rearrangement of Parts, see MPEP 2144.04. 

Regarding claim 6, Tesla in view of Ashgriz teaches the operation device for the autonomous vehicle according to claim 5. The combination of Tesla in view of Ashgriz further teaches wherein at least one of the start button and the deceleration button or the notification button is operable with the equipment control button group being displayed or enlarged (Tesla Modified Figures 1-2; Ashgriz FIGs. 16-22; Ashgriz par [0089]: “With reference to FIG. 20, when the user releases his/her finger, a default box 1×1×1 m.sup.3 appears in the screen with the same selected position. In addition, a small window pops up with bars to control the size of the targeted location. The user presses done when finished setting up the zone size”, wherein Tesla teaches the user input buttons such as the start button and the deceleration button or the notification button and other buttons are operable, unless greyed out such to show that it is disabled, and Ashgriz’s teaching “small window pops up” in portion of the screen without user input, and disclosure being silent of “disabling tabs or buttons” indicate that other tabs are operable thus, the combination of Tesla in view of Ashgriz infers that the start button and the deceleration button or the notification button is operable with the equipment control button group being displayed or enlarged even when the “small window pops up”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tesla in view of Ashgriz and further in view of Guim (Oh snap! 3 other ways to arrange multiple windows in Windows 10, hereinafter Guim).


    PNG
    media_image10.png
    533
    800
    media_image10.png
    Greyscale

Figure 6. Cascade windows


    PNG
    media_image11.png
    508
    759
    media_image11.png
    Greyscale

Figure 7. Show windows side by side

Regarding claim 7, Tesla teaches the operation device for the autonomous vehicle according to claim 2. Tesla further teaches wherein a plurality of tab switches including the tab switch are provided (Modified Figure 3 (a) and (b); Modified Figures 4 (a) and (b), wherein “Charge” and “Climate” are examples of plurality of tab switches), and a plurality of equipment control button groups corresponding to the plurality of tab switches are displayable or enlargeable (Modified Figure 3 (a) and (b); Modified Figures 4 (a) and (b), wherein pressing the corresponding tab switch will display the corresponding equipment control button groups), but fails to specifically teach equipment control button groups corresponding to the plurality of tab switches are displayable or enlargeable simultaneously.
However Ashgriz teaches control button group is displayed or enlarged as pop up windows (FIGs. 16-22; par [0089]: “With reference to FIG. 20, when the user releases his/her finger, a default box 1×1×1 m.sup.3 appears in the screen with the same selected position. In addition, a small window pops up with bars to control the size of the targeted location. The user presses done when finished setting up the zone size”, wherein the “small window pops up” corresponding to the tab switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the displaying or enlarging equipment control button group in a new screen of Tesla with the pop up of small window displaying or enlarging button group corresponding to the tab switch of Ashgriz, because they both perform the function of displaying equipment control button group upon pressing the corresponding tab switch and one could have substituted the mechanisms and the result of the substitution would have been predictable in displaying or enlarging the equipment control button group. Tesla in view of Ashgriz fails to specifically teach the equipment control button groups corresponding to the plurality of tab switches are displayable or enlargeable simultaneously.
simultaneously displaying or enlarging pop up windows corresponding to the plurality of tab switches (Figures 6 and 7, wherein the maximized windows corresponds to enlarging pop up windows corresponding to the plurality of tab switches located at the task bar at the bottom displaying the plurality of tabs/icons, and the pop up windows can be rearranged such that they are cascaded or side-by-side such that all the windows can be displayed and enlarged simultaneously).
Guim is considered analogous to the claimed invention because it is reasonably pertinent to the details of the graphical user interface, such as the layout of the touch screen and specifically displaying multiple pop up windows in the same screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesla in view of Ashgriz and incorporate the teachings of Guim simultaneously displaying or enlarging control button groups corresponding to the plurality of tab switches. Doing so would allow the user to place each window side by side such that he/she can see all the windows at once, thus increasing user-friendliness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668